Title: From James Madison to James Leander Cathcart, 15 July 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State July 15th. 1806.

Beside the four field pieces, the Secretary, bureaux and rice, which could not, for want of room, be received on board the Franklin, it has unfortunately happened that 80 barrels of loaf sugar and ten tons of log-wood, belonging to the Ambassador have, from the same cause, been left at Baltimore.  They have however been ordered round to this City and will be shipped by the first public Vessel bound to the Mediterranean.  The circumstance is much regretted, and I must request you to endeavour to reconcile him to it by every proper suggestion; such as the safety with which the articles will remain in the public stores; the fact that loaf sugar improves by keeping; the security with which they will soon (probably in the fall, but probably not till the Spring) be transported in a public Vessel; and the disappointment it might produce in the mind of the Bey to see all the Ministers property preferred to his presents.  Should it be necessary to his satisfaction, you may pay him for the property left behind, or if more so you may add 500 Dollars to the present, allowing the property to be sent hereafter.
A letter of credit for 2000 dollars is herewith enclosed.  In the letters to Mr. Lear & Mr. Dodge, which have been committed to the care of Lieut. Wederstrandt, it would have been desirable to enclose a list of the presents shipped for the Bey & the Prime Minister, but as this could not be done for want of a knowledge of your purchases, I must ask the favor of you to enclose such a list to each of those gentlemen, by the Brig.  I am &c. 

James Madison.

